DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 09/02/2022.
Claims 21-41 are currently pending and have been examined.




















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant

Applicant’s arguments received 09/02/2022 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues that the prior art of record does not fully disclose or fairly teach …the converting being based on a real-time conversion rate determined based on one or more transactions included in the blockchain.  The Examiner respectfully disagrees and points to the following passages.  Emphasis has been added.
SHARP paragraph 0691:
“…security means may comprise or otherwise support one or more encryption/decryption tactics…”
“…data encryption standard DES-compliant encryption algorithms…”
“…block-chain accessing functions.”



SHARP paragraph 0715:
“…the amount information may comprise a native value unit (e.g., USD, points, miles, rewards points…”
“Various components of the system may, in some embodiments, comprise software comprising algorithms which make such conversions in an expedient manner, for example, in real-time, without limitation. In some embodiments, conversion multiplier values…”

WILSON in at least paragraph 0003 discloses:
“Existing closed, centrally administered ledgers utilized for settling assets, obligations, and transactions are considered opaque and error-prone. This makes oversight cumbersome, requires many duplicative processes and ledgers, and allows the potential for fraud. The first and currently largest alternative to the existing ledger architectures is represented by a distributed digital ledger called Bitcoin, which uses a “blockchain” data structure. A fundamental principle of Bitcoin's operation is that the system is set up as a peer-to-peer transaction mechanism that utilizes public-private key cryptography, has no central intermediary or central repository, and allows all participants in the network to hold and validate the integrity of a full copy of the ledger in real time. The Bitcoin blockchain was designed in order to create a trustless native asset, bitcoin, which could be exchanged with pseudonymous parties across the globe.”












Applicant argues that there is no motivation to combine the applied references. In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do sp found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Furthermore, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves.  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).

The Examiner is concerned that the Applicant apparently ignores the mandate of the numerous court decisions supporting the position given above. The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re Delisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al 192 USPQ 278 (CCPA) that:
(i)	obvious does not require absolute predictability;
(ii)	non-preferred embodiments of prior art must also be considered; and
(iii)	the question is not express teaching of references but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. Within In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein. In In re Conrad 169 USPQ 170 (CCPA), obviousness is not based on express suggestion, but what references taken collectively would suggest.
In the instant case, the Examiner respectfully notes that each and every motivation to combine the applied references is accompanied by select portions of the respective references which specifically support that particular motivation. As such, it is NOT seen that the Examiner's combination of references is unsupported by the applied prior art of record. Rather, it is respectfully submitted that explanation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner, Ex pane Levengood 28 USPQ 2d 1300 (Bd. Pat. App. & Inter., 4/22/93).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).














Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over McLaughlin (USPGP 2013/0103484 A1), hereinafter MCLAUGHLIN, in view of Wilson, Jr. (USPGP 2016/0292680 A1), hereinafter WILSON, and further in view of Sharp (USPGP 2016/0012465 A1), hereinafter SHARP.

Claims 21, 28, and 35:
MCLAUGHLIN as shown below discloses the following limitations:
a memory storing instructions; (see at least Figure 1A as well as associated and related text)
a processor configured to execute the instructions to perform operations comprising: (see at least Figure 1A as well as associated and related text)
maintaining an account that comprises product awards for a plurality of product awards programs; (see at least paragraphs ([0040], [0047], [0050], [0055], [0082-83], [0114-115], [0123], [0127], [0142], [0150], [0152], [0176], [0203], Fig. 1A, “115”);)
receiving transaction information describing a transaction; (see at least paragraphs [0005-7], [0012-13], [0040], [0047], [0050], [0071], [0081], [0090], [0114-118], [0122-123], [0127], [0142], [0150], [0152], [0160-164], [0191-192], [0203], [0221])
based on the transaction information, determining one or more received product awards for the transaction in a product awards program in the plurality of product awards programs; (see at least paragraphs [0005-7], [0012-13], [0040], [0047], [0050], [0071], [0081], [0090], [0114-118], [0122-123], [0127], [0142], [0150], [0152], [0160-164], [0191-192], [0203], [0221])
converting the received product awards into units using one of the encryption techniques of the blockchain…; (see at least paragraphs [0005-7], [0012-13], [0040], [0047], [0050], [0071], [0081], [0090], [0114-118], [0122-123], [0127], [0142], [0150], [0152], [0160-164], [0191-192], [0203], [0221])
updating, based on the converting, the product awards account to reflect the units for the product awards program; (see at least paragraphs [0005-7], [0012-13], [0040], [0047], [0050], [0071], [0081], [0090], [0114-118], [0122-123], [0127], [0142], [0150], [0152], [0160-164], [0191-192], [0203], [0221])


MCLAUGHLIN does not specifically disclose entering into the blockchain data associated with the transaction that is encrypted according to the at least one encryption technique. However, WILSON, in at least paragraphs [[0003-0004] [0034], [0041-0047], [0061], [0063], [0068], [0098-0099] does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MCLAUGHLIN with the technique of WILSON because, “Current platforms built to support digital assets on top of Bitcoin-like or blockchain-like systems are not structured to provide comprehensive protection to financial institutions as may be required by law for many of their existing transaction businesses.  These platforms may not have contemplated the regulatory regime for financial institutions and financial transactions in general.  As a result, institutional investors have hesitated to enter the digital assets market and have avoided the use of distributed ledgers for their existing businesses.” (WILSON: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of MCLAUGHLIN/WILSON does not specifically disclose the converting being based on a real-time conversion rate determined based on one or more transactions included in the blockchain.  SHARP, however, in at least paragraphs 0691 and 0715 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MCLAUGHLIN/WILSON with the technique of SHARP because, “Current platforms built to support digital assets on top of Bitcoin-like or blockchain-like systems are not structured to provide comprehensive protection to financial institutions as may be required by law for many of their existing transaction businesses.  These platforms may not have contemplated the regulatory regime for financial institutions and financial transactions in general.  As a result, institutional investors have hesitated to enter the digital assets market and have avoided the use of distributed ledgers for their existing businesses.” (WILSON: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 22, 29, and 36:
The combination of MCLAUGHLIN/WILSON/SHARP discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses providing to a computing device through an application a notification indicating the units converted from the received product awards. See at least paragraphs [0003-6], [0114-116], Fig. 1A, “103/”John Doe 50,000 points”.










Claims 23, 30, and 37:
The combination of MCLAUGHLIN/WILSON/SHARP discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses:
receiving a redemption transaction request to purchase an item of value associated with one of the product awards programs for a number of the units; and 
redeeming the number of the units to fulfill the redemption transaction request by combining units from two or more of the plurality of product awards programs, and entering into the blockchain encrypted data associated with the redemption transaction, wherein the encrypted data is encrypted according to the at least one encryption technique.
See at least paragraphs [0005-0007], [0012-0013], [0040], [0047], [0050], [0071], [0081], [0090], [0114-0118], [0122-0123], [0127], [0142], [0150], [0152], [0160-0164], [0191-0192], [0203], [0221].

Claims 24, 31, and 38:
The combination of MCLAUGHLIN/WILSON/SHARP discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses providing, based on the redemption transaction request, a redemption option indicating redeemable units; and receiving a selection of the redemption option.  See at least paragraphs [0005-0007], [0012-0013], [0040], [0047], [0050-0051], [0071], [0081], [0090], [0114-0119], [0122-0123], [0127], [0142], [0150], [0152], [0160-0164], [0191-0192], [0203], [0221].

Claims 25, 32, and 39:
The combination of MCLAUGHLIN/WILSON/SHARP discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses:
the redemption transaction comprises a redemption of redeemable units in exchange for the item of value; 
the request indicates the item of value.
See at least paragraphs [0040], [0042-0043], [0055], [0071], [0099], [0102], [0112-0116], [0123], [0127], [0130], [0142], [0150], [0152], [0106-0164].

Claims 26, 33, and 40:
The combination of MCLAUGHLIN/WILSON/SHARP discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses:
receiving a request for an exchange transaction, wherein the request indicates offered units;
providing, based on the request, a real-time exchange option, wherein the realtime exchange option indicates an item of value available in exchange for the offered units;
receiving a selection of the real-time exchange option; 
in response to receiving the selection, exchanging in real-time the offered units for the item of value to conduct the exchange transaction…
See at least paragraphs [0005-0007], [0012-0013], [0040], [0047], [0050-0051], [0071], [0081], [0090], [0114-0119], [0122-0123], [0127], [0142], [0150], [0152], [0160-0164], [0191-0192], [0203], [0221].
MCLAUGHLIN does not specifically disclose the following limitations, but WILSON as shown does:
entering into the blockchain encrypted data associated with the exchange transaction, (see least paragraphs [[0003-0004] [0034], [0041-0047], [0061], [0063], [0068], [0098-0099])
wherein the encrypted data is encrypted according to the at least one encryption technique. (see least paragraphs [[0003-0004] [0034], [0041-0047], [0061], [0063], [0068], [0098-0099])
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MCLAUGHLIN with the technique of WILSON because, “Current platforms built to support digital assets on top of Bitcoin-like or blockchain-like systems are not structured to provide comprehensive protection to financial institutions as may be required by law for many of their existing transaction businesses.  These platforms may not have contemplated the regulatory regime for financial institutions and financial transactions in general.  As a result, institutional investors have hesitated to enter the digital assets market and have avoided the use of distributed ledgers for their existing businesses.” (WILSON: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 27, 34, and 41:
The combination of MCLAUGHLIN/WILSON/SHARP discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses the encrypted data associated with the exchange transaction indicates at least one of a computing device, an entity providing the item of value, the offered units, or the item of value.
See at least paragraphs ([0040], [0042-0043], [0055], [0071], [0099], [0102], [0112-0116], [0123], [0127], [0130], [0142], [0150], [0152], [0106-0164]).


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Michael Nielsen.   How the Bitcoin protocol actually works. (December 6, 2013).  Retrieved online 07/27/2021. https://michaelnielsen.org/ddi/how-the-bitcoin-protocol-actually-works/
FATF REPORT. Virtual Currencies Key Definitions and Potential AML/CFT Risks. (June 2014)
https://www.fatf-gafi.org/media/fatf/documents/reports/Virtual-currency-key-definitions-and-potential-aml-cft-risks.pdf
qiibee.com. The global standard for loyalty on the blockchain. (April 17, 2015).  Retrieved online 12/24/2021.  https://www.qiibee.com/
Appsolutely.com. Appsolutely.  (March 23, 2013).   Retrieved online 12/24/2021. https://appsolutely.ph/

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)